Fourth Court of Appeals
                               San Antonio, Texas
                                     February 4, 2021

                                   No. 04-20-00147-CV

                                Clyde E. KEBODEAUX,
                                       Appellant

                                            v.

                                 Patricia KEBODEAUX,
                                          Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00629
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
    The Appellee's Unopposed Motion for Extension of Time to File Brief is hereby
GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court